Per Curiam:
This case was submitted to the jury in a correct charge. Hnder the evidence it would have been error to take it from them. There was evidence that the plaintiff below did stop to look and listen, before he crossed the track. Whether under all the evidence he stopped a.t a proper place was a question of fact for the jury. The great interval which elapsed between the time of the alleged injury and the bringing of the suit was properly called to the attention of the jury.
Judgment affirmed.